AP-77,029
                                                          COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                                                         Transmitted 3/4/2015 2:04:26 PM
  March 6, 2015
                                                           Accepted 3/4/2015 2:49:02 PM
                                                                            ABEL ACOSTA
                            NO. AP-77,029                                           CLERK

              IN THE COURT OF CRIMINAL APPEALS
                                OF
                       THE STATE OF TEXAS
__________________________________________________________________

                    JAMES HARRIS, JR., Appellant

                                    v.

                THE STATE OF TEXAS, Appellee
__________________________________________________________________

                     STATE'S FIRST MOTION FOR
                  EXTENSION OF TIME TO FILE BRIEF
__________________________________________________________________


TO THE HONORABLE COURT OF CIRMINAL APPEALS:

     COMES NOW THE STATE OF TEXAS, by and through the
Criminal District Attorney of Brazoria County, Texas, and presents its
First Motion for Extension of Time to File State’s Brief and in support
thereof would show the following:
                                    I.
     The Appellant is confined pursuant to the judgment and sentence
of the 149th District Court of Brazoria County, Texas, convicting him of
the capital murder of Alton Wilcox. On December 11, 2013, the jury
answered the special issues supporting the imposition of the death
penalty and the Judge sentenced him to death. After filing two
extensions, the Appellant filed his brief on February 3, 2015. The
deadline for filing the State’s brief is March 5, 2015. The State has
requested no previous extensions in this case.
                                        II.

      The State respectfully requests that the Court extend the deadline

to file the State’s brief for 120 days until July 3, 2015.

                                        III.

      In support of the extension, the State would show that the
undersigned attorney is responsible for handling felony, misdemeanor, and
juvenile appeals; 11.07, 11.09, 11.071, and 11.072 writs of habeas corpus;
reviewing mandated cases to verify the defendants’ sentencing setting; motions for
DNA testing; continuing legal education for the trial attorneys; and aiding trial
counsel and the District Attorney in legal research immediately before and during
trial. Some of my duties, primarily new appeals, will be lightened during the
completion of this brief.
      The undersigned attorney will also be responsible for handling the 11.071
writ in the above cause. This Motion is made so that justice may be done in this
cause, and not for purposes of delay.
                                        IV.
      The undersigned attorney has recently been responsible for the following:
      - Presenting testimony; preparing answer, trial brief, and findings of fact in
the writ of habeas corpus on Ex Parte Donnie Ducksworth, cause no. 69305-A on
January 23, 2015.
      - Presenting argument, preparing trial brief, preparing findings of fact in the




                                         2
motion for new trial on State v. Niare Lyte, cause no. 69744. Hearing was held
February 2, 2015.
      - Presenting testimony, cross examining witnesses, preparing answer, and
preparing findings of fact for the writ of habeas corpus on Ex parte Jordan Nichols,
no. 19414R-A on February 26, 2015.
      - Over the last month, filing answers and findings in three writs of habeas
corpus, drafting one Order Designating Issues; preparing research for the District
Attorney and trial counsel on a large number of occasions; various administrative
matters, and presenting CLE for two staff meetings.
      - Reading as much of the record as time would allow in the instant case.


      In the near future, the undersigned attorney is responsible for:
      - Presenting oral argument before the Court of Criminal Appeals in cause no.
PD-0857-14, State v. Kenneth Douds on March 18, 2015.
      - The evidentiary submission set for April 6, 2015 in Ex parte Justin
Saathoff, no. 68081-A.
      - The Anticipated 11.071 writ in the instant case
                                               V.
      The Appellant has filed a 63 page brief, presenting ten points of error,
including eight points of error regarding the voir dire. The overall Reporter’s
Record consists of 87 volumes. Pretrial matters are covered in volumes 1 through
19, plus volumes 55 and 56. Voir dire is contained in volumes 20 through 54. The
punishment phase is contained in volumes 57 through 75. And volumes 76 through
87 contain the pre-trial and trial exhibits.




                                               3
      WHEREFORE, PREMISES CONSIDERED, the State prays that the
Court grant this Extension of Time to File the State’s Brief.
                                              Respectfully submitted,




                                              /S/ DAVID BOSSERMAN
                                              DAVID BOSSERMAN
                                              Assistant District Attorney
                                              111 E. Locust, Suite 408A
                                              Angleton, Texas 77515
                                              (979) 864-1232;
                                              fax (979) 864-1525
                                              Bar Card No. 02679520
                                              davidb@brazoria-county.com


     SUBSCRIBED TO AND SWORN TO BEFORE ME, on this the 4th day of
March 2015 to certify which, witness my hand and seal of office.



                                              /S/ MYRLIN LESIKAR
                                              NOTARY PUBLIC

                          CERTIFICATE OF SERVICE
      The undersigned Attorney for the State of Texas certifies that a true copy of
this motion was served by e-mail service provider in accordance with Rule 9.5 of
the Rules of Appellate Procedure on Appellant’s attorney, Jimmy Phillips, whose
address is P.O. Drawer 29, Angleton, Texas on this 4th day of March, 2015.


                                              /S/ DAVID BOSSERMAN
                                              DAVID BOSSERMAN




                                          4